Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 10, 2022

                                             No. 04-22-00087-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On February 14, 2022, relator filed a petition for writ of mandamus, and the respondent
filed a response. We conditionally GRANT the petition for writ of mandamus and ORDER the
Honorable Mary Lou Alvarez to, no later than fifteen days from the date of this order, VACATE
decretal paragraphs 2.7 and 2.8 of her February 11, 2022 “Progress Report Order.” See TEX. R.
APP. P. 52.8(c). The writ will issue only in the event we are informed Judge Alvarez has failed to
comply with this order. We DENY the relief requested in relator’s Motion for Review of Further
Orders.

        It is so ORDERED on August 10, 2022.


                                                                       _____________________________
                                                                       Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-PA-01945, styled In the Interest of J.D., a Child, pending in the 150th
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the orders at issue in this
original proceeding.